ACCEPTED
                                                                                             03-15-00107-CV
                                                                                                    4368299
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                         3/4/2015 1:00:00 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK


                                 NO. 03-15-00107-CV
  _____________________________________________________________________
                                                            FILED IN
                                                       3rd COURT OF APPEALS
                   IN THE THIRD COURT OF APPEALS           AUSTIN, TEXAS
                             AUSTIN, TEXAS             3/4/2015 1:00:00 PM
                                                         JEFFREY D. KYLE
  _____________________________________________________________________
                                                               Clerk

                               SUZANNA ECKCHUM
                                                                              Appellant,
                                            v.

      THE STATE OF TEXAS FOR THE PROTECTION OF HAL KETCHUM
                                                                              Appellee.
  _____________________________________________________________________

                            NOTICE OF APPEARANCE
  _____________________________________________________________________

                                          Mysha Lubke
                                          BAKER BOTTS L.L.P.
                                          State Bar No. 24083423
                                          98 San Jacinto Blvd., Suite 1500
                                          Austin, TX 78701
                                          (512) 322-2500
                                          (512) 322-2501 (fax)
                                          mysha.lubke@bakerbotts.com

                           ATTORNEY FOR APPELLANT

TO THE HONORABLE THIRD COURT OF APPEALS:

Mysha Lubke enters her appearance as counsel for Appellant Suzanna Eckchum.




Active 18037540.1                           1
                                             Respectfully submitted,


                                             By: _/s/ Mysha Lubke
                                                 Mysha Lubke
                                                 State Bar No. 24083423
                                                 mysha.lubke@bakerbotts.com
                                                 BAKER BOTTS L.L.P.
                                                 98 San Jacinto Blvd., Suite 1500
                                                 Austin, TX 78701
                                                 Telephone: (512) 322-2500
                                                 Facsimile: (512) 322-2501

                                                     ATTORNEY FOR APPELLANT
                                                     SUZANNA ECKCHUM




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been served by
electronic mail and by fax on this 4th day of March, 2015:

         Counsel for the State of Texas for the Protection of Hal Ketchum:

         The Honorable Jennifer A. Tharp
         Comal County Criminal District Attorney
         150 North Seguin, Suite 370
         New Braunfels, Texas 78130

                                             / s / Mysha Lubke
                                             Mysha Lubke




Active 18037540.1                                2